UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4242


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDWARD LAVON FERRIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:15-cr-00007-NKM-1)


Submitted: September 7, 2018                                  Decided: October 17, 2018


Before WYNN, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Davidson, DAVIDSON & KITZMAN, PLC, Charlottesville, Virginia, for
Appellant. Thomas T. Cullen, United States Attorney, Nancy S. Healey, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Lavon Ferris appeals the district court’s amended judgment in a criminal

case ordering restitution. In the original judgment, the district court deferred its final

determination of restitution for 90 days. After the 90-day period expired, the district

court granted the Government’s motion for a final amended judgment. On appeal, Ferris

contends that the district court lacked authority to issue the amended judgment ordering

restitution, because it had waited too long in doing so. We affirm.

       “We review restitution ordered generally for abuse of discretion, but ‘assess de

novo any legal questions raised with respect to restitution issues, including matters of

statutory interpretation.’” United States v. Diaz, 865 F.3d 168, 173 (4th Cir. 2017)

(citation omitted). The district court determined that Ferris’ arguments were without

merit based on Dolan v. United States, 560 U.S. 605, 608, 611 (2010).            We have

reviewed the record and the parties’ arguments, and we agree with the district court.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2